DAUKSCH, Judge,
dissenting.
I respectfully dissent.
The statute permitting prejudgment garnishment of alleged debtors funds provides for a dissolution of the writ of garnishment. It also provides that the trial “court shall set down such motion [a motion for dissolution of the writ] for an immediate hearing.
Here, the debtor filed a motion to dissolve the writ on January 21, 1993 and the trial judge set it down for a jury trial, because the creditor asked for a jury trial, “at the earliest available trial period.” Apparently that occurs some three months away.
If all the allegations of petitioner are true then this is an extreme example of “justice delayed is justice denied.”
I would grant the writ and have the circuit court, by whatever judge is immediately available, give these litigants the trial the statute and the sense of justice requires. I know there are always trial judges and jurors available.